Citation Nr: 0738229	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-24  864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for transitional cell 
carcinoma of the bladder, status post resection of the left 
kidney, ureter, and bladder cuff, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for transitional cell 
carcinoma of the bladder, status post resection of the left 
kidney, ureter, and bladder cuff.  In August 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.


FINDING OF FACT

The veteran's transitional cell carcinoma of the bladder, 
status post resection of the left kidney, ureter, and bladder 
cuff is manifested by daytime voiding intervals of one to two 
hours, nocturnal urination on average of two or three times 
per night, and urine leakage that requires the wearing of 
absorbent materials but does not require changing the 
absorbent materials 2 or more times per day.  It is not 
manifested by renal dysfunction or urinary tract infections.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
transitional cell carcinoma of the bladder, status post 
resection of the left kidney, ureter, and bladder cuff, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115a and b, Diagnostic Codes (DCs) 7500, 7528 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); but see Hart v. Mansfield, 
2007 WL 4098218 (Vet. App. June 15, 2007) (holding that 
staged ratings are appropriate where the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that warrant different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's transitional cell carcinoma of the bladder, 
status post resection of the left kidney, ureter, and bladder 
cuff, is rated under DC 7528, which pertains to malignant 
neoplasms of the genitourinary system and provides for a 100 
percent disability rating.  It also provides that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  38 C.F.R. § 4.115b.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2007).

Historically, the veteran was never assigned an initial 100 
percent rating for transitional cell carcinoma of the 
bladder, status post resection of the left kidney, ureter, 
and bladder cuff, as he had not had any active malignancy for 
years prior to filling his initial claim for service 
connection.  See 38 C.F.R. § 4.115b.  As the veteran has not 
had any active malignancy at any time since filing his 
initial claim for service connection, the Board finds that an 
assignment of a 100 percent disability rating under DC 7528 
for the veteran's transitional cell carcinoma of the bladder, 
status post resection of the left kidney, ureter, and bladder 
cuff, has not been appropriate since the effective date of 
service connection.  Accordingly, his disability will be 
rated on residuals such as voiding dysfunction or renal 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day. 38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night. 38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc's); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. § 4.115(a).

Urinary tract infections requiring drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. 
§ 4.115(a).

The medical evidence associated with the claims file does not 
reflect that the veteran has experienced renal dysfunction 
such as elevated albumin levels, or urinary tract infections.  
Accordingly, the Board concludes that voiding dysfunction is 
the veteran's predominant post-operative complaint.

The veteran is currently in receipt of a 30 percent 
disability rating under the diagnostic criteria pertaining to 
removal of one kidney.  See 38 C.F.R. § 4.115b, DC 7500 
(2007).  The veteran contends that he is entitled to a higher 
disability rating because his transitional cell carcinoma of 
the bladder, status post resection of the left kidney, 
ureter, and bladder cuff, is manifested by more than the 
removal of his kidney.  Specifically, the veteran asserts 
that because his residuals are manifested by voiding 
dysfunction, he is entitled to a separate, additional ratings 
for those manifestations as well.  However, as noted above, 
only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a.  
The veteran therefore is not entitled to any separate, 
additional ratings for residuals manifested by voiding 
dysfunction.  Accordingly, the Board will analyze whether the 
veteran is entitled to a single rating in excess of 30 
percent for his transitional cell carcinoma of the bladder, 
status post resection of the left kidney, ureter, and bladder 
cuff.

Treatment records dated from April 2004 to March 2007 show 
that in August 2005 the veteran underwent cystoscopic 
examination that showed no recurrence of bladder cancer.  
These records also show that the veteran reported 
experiencing approximately three episodes of nocturia 
nightly, and estimated that during the day he urinated 
approximately every two hours.  He also experienced dribbling 
double voiding.  Additionally, these treatment records show 
that in November 2005 the veteran was prescribed large extra-
absorbent bed underpads, in quantities of 100 per 30 days.  
In March 2007, uroflowmetry revealed post-void residuals of 
167 cc.

The veteran underwent VA examination in August 2005.  At the 
time of the examination, the veteran reported daytime voiding 
intervals of one to two hours and two episodes of nocturia 
per night.  He stated that his urinary stream caliber had 
diminished over time but did not describe his current stream 
as abnormal for him.  He complained of periodic urgency of 
urination but denied experiencing hesitancy or dysuria.  With 
regard to symptoms of urinary incontinence, the veteran 
reported that for the past few years he had experienced loss 
of urine on average of two times per day.  He described it as 
generally a dribbling-type event but stated that it was 
enough to get his underclothes wet.  He reported that he did 
not use an appliance or absorbent material.

In written statements and in August 2007 oral testimony 
before the Board, the veteran reported experiencing daytime 
voiding intervals of one to two hours, and approximately two 
to three episodes of nocturia nightly.  He stated that he 
experiences urine leakage that requires him to wear absorbent 
materials, and that these absorbent materials must be changed 
at least once daily.  In August 2007 testimony, the veteran 
reported that he was required to change the absorbent 
materials at least three times per day.  In an August 2007 
written statement post-dating the August 2007 hearing, 
however, the veteran stated, with regard to his testimony 
pertaining to the need to change the absorbent pads, he had 
misspoke when describing his need to change the pads at least 
three times per day.  He stated that he had misunderstood the 
question, and that his response should have been that on at 
least one occasion he had been required to change the pad 
three times in one day.  Under normal circumstances, however, 
he was required to change the pad only once daily.

As noted above, a maximum 30 percent rating is warranted for 
obstructed voiding that requires intermittent or continuous 
catheterization.  However, as the veteran is already in 
receipt of a 30 percent disability rating for the removal of 
one kidney, the criteria pertaining to obstructed voiding may 
not serve as a basis for an increased rating in this case.  

With regard to the criteria pertaining to voiding 
dysfunction, the Board again finds that the criteria 
pertaining to that disability may not serve as a basis for an 
increased rating.  The record reflects that at least as of 
November 2005, the veteran was required to use absorbent 
materials for urine leakage, and that he on average has been 
required to change that padding once per day.  Voiding 
dysfunction which requires the wearing of absorbent materials 
that must be changed less than 2 times per day, however, 
warrants no more than a 20 percent rating.  In order to be 
entitled to a disability rating in excess of 30 percent for 
voiding dysfunction, the veteran would have to experience 
voiding dysfunction which required him to change his 
absorbent materials at least between 2 and 4 times per day.  
As the veteran, in an August 2007 statement, corrected the 
testimony he had given earlier in August 2007 regarding the 
number of times per day which he was required to change his 
absorbent materials, it appears that the veteran's voiding 
dysfunction is most accurately described as requiring the use 
of absorbent materials which must be changed on average of 
once per day.  Because the veteran does not meet the criteria 
for a 40 percent disability rating under this criteria, the 
criteria pertaining to voiding dysfunction may not serve as a 
basis for an increased rating in this case.  

Finally, the Board finds that the veteran is also not 
entitled to a disability rating in excess of 30 percent under 
the diagnostic criteria pertaining to urinary frequency.  The 
record reflects that the veteran experiences daytime voiding 
intervals of one to two hours and that he generally gets up 
to urinate two to three times per night.  This level of 
urinary frequency entitles the veteran to no more than a 20 
percent disability rating.  In order to warrant a disability 
rating in excess of 30 percent, the veteran would have to 
experience daytime voiding intervals of less than one hour, 
or awaking to urinate five or more times per night.  Because 
the veteran does not meet the criteria for a 40 percent 
disability rating under this criteria, the criteria 
pertaining to urinary frequency may not serve as a basis for 
an increased rating in this case.  

The Board also finds, based upon the evidence of record, that 
the objective findings of the residuals of bladder cancer do 
not warrant more than a 30 percent evaluation under any of 
the other relevant diseases of the genitourinary system.  As 
noted above, the evidence does not show renal dysfunction, 
and also does not demonstrate a history of urinary tract 
infections since April 2004.  Therefore, there is no basis 
for a higher rating under these criteria.  Taking into 
consideration the objective findings as well as the 
subjective statements and sworn testimony of the veteran, the 
Board finds that his status post-operative bladder cancer 
disability warrants a current 30 percent evaluation, but no 
more.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005, August 2005, 
and May 2006; a rating decision in October 2005; a statement 
of the case in May 2006; and a supplemental statement of the 
case in September 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  With regard to the veteran's 
argument that he should be afforded an additional examination 
due to worsening symptomatology, the Board has determined 
that an additional examination is not required in this case.  
In recent August 2007 testimony, the veteran described his 
current symptomatology.  As the veteran is competent to 
describe the current severity of his voiding dysfunction, and 
the level of severity in that regard is current, no 
additional pertinent information would be obtained by an 
additional examination.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  For that reason, the Board finds that an 
additional examination is not necessary.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A disability rating in excess of 30 percent for transitional 
cell carcinoma of the bladder, status post resection of the 
left kidney, ureter, and bladder cuff, is denied.


____________________________________________
D.C SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


